Citation Nr: 1340611	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  12-30 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bruxism.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 2005 to October 2009, including service in Afghanistan from March 2008 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, denied the Veteran's claim for service connection for bruxism.

Jurisdiction over this matter was transferred to the San Diego, California RO in approximately August 2011.

In September 2012, the RO granted the Veteran's claim for service connection for right ear hearing loss as well as his claims for an earlier effective date for the awards of service connection for his posttraumatic stress disorder and tinnitus.  As the September 2012 rating action represents a full grant of the benefits sought with respect to these issues, and the Veteran has not submitted any notice of disagreement as to the assigned effective date or disability rating, these issues are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals VA treatment records dated through March 2011; such records were considered in the September 2012 statement of the case.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, bruxism is etiologically related to active military service.


CONCLUSION OF LAW

Bruxism was incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013). 

REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for bruxism herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran contends that his current bruxism was incurred during service as he had received a diagnosis of possible bruxism in December 2008 and was subsequently issued a nightguard.  In his November 2012 substantive appeal, the Veteran wrote that his use of the nightguard was the reason why his August 2009 dental examination showed no indication of bruxism and that he had lost his nightguard after service, causing the condition to reemerge.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To the extent that the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

The Board finds that service connection for bruxism is warranted as service treatment records reflects a finding of the condition.  In December 2008, a dental examination noted occlusal wear and possible bruxism.  A February 2009 treatment note indicated that alginate impressions had been taken for a nightguard; the purpose of the nightguard was not specified.  An August 2009 service dental discharge examination found occlusion to be within normal limits and revealed no relevant abnormalities.  

Post-service, an August 2011 private dental treatment note indicated that the Veteran was a "severe bruxer" and that a nightguard was recommended.  A November 2011 treatment summary from the Veteran's private dentist indicated that the Veteran was a "severe bruxer" with signs of clenching and grinding and that a nightguard had been recommended to extend the life of his fillings and natural teeth.  The Veteran maintains that his bruxism was incurred during service and that there is no evidence of suggesting any post-service injury. 

Therefore, in light of in-service findings and/or symptoms of bruxism, as well as current symptoms of such disability, the Board resolves all doubt in the Veteran's favor and finds that bruxism is related to his service.  Therefore, service connection for such disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bruxism is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


